     Case 2:17-cv-02437-JCM-PAL Document 53 Filed 03/01/19 Page 1 of 2




 1   WRIGHT, FINLAY & ZAK, LLP
     Dana Jonathon Nitz, Esq.
 2
     Nevada Bar No. 0050
 3   Christina V. Miller, Esq.
     Nevada Bar No. 12448
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 5
     (702) 475-7964; Fax: (702) 946-1345
 6   dnitz@wrightlegal.net
     cmiller@wrightlegal.net
 7   Attorneys for Plaintiff Ocwen Loan Servicing, LLC
 8
                                  UNITED STATES DISTRICT COURT
 9
                                     CLARK COUNTY, NEVADA
10
11   OCWEN LOAN SERVICING, LLC,                          Case No.: 2:17-cv-02437-JCM-PAL

12                  Plaintiff,                           STIPULATION AND ORDER FOR
                                                         EXTENSION OF DEADLINE TO
13   vs.                                                 RESPOND TO PENDING MOTIONS
14                                                       FOR SUMMARY JUDGMENT
     NEVADA RANCH TWILIGHT
15   HOMEOWNERS ASSOCIATION, NEVADA                      [SECOND REQUEST]
     RANCH MASTER HOMEOWNERS
16   ASSOCIATION,
17
                    Defendants.
18
            COME NOW Plaintiff Ocwen Loan Servicing, LLC (“Ocwen”) and Defendant Nevada
19
     Ranch Master Homeowners Association (the “HOA”) (collectively, the “Parties”), by and
20
     through their respective counsel of record, and hereby stipulate and agree as follows:
21
            WHEREAS, this matter concerns claims for damages by Ocwen against the HOA arising
22
     out of the non-judicial foreclosure of the HOA’s lien against real property identified as 5646
23
     Low Stakes Court, Las Vegas, Nevada 89122.
24
            WHEREAS, on January 11, 2019, the HOA filed its Motion for Summary Judgment on
25
     the Basis of Res Judicata; or in the Alternative, Motion for Partial Summary Judgment against
26
     Ocwen. ECF Nos. 48 and 49.
27
            WHEREAS, on January 11, 2019, Ocwen filed its competing Motion for Summary
28
     Judgment against the HOA. ECF No. 50.



                                                Page 1 of 2
     Case 2:17-cv-02437-JCM-PAL Document 53 Filed 03/01/19 Page 2 of 2




 1          WHEREAS, the current deadline for the Parties to respond to the pending dispositive
 2   motions [ECF Nos. 48-50, inclusive] is currently set for March 4, 2019, pursuant to a Stipulation
 3   and Order whereby the Parties sought an extension of the briefing deadlines to address settlement
 4   further and participate in an appellate mediation in the separate quiet title appeal pending before
 5   the Nevada Supreme Court. See Case No. 77819.
 6          WHEREAS, the mediation has been set for March 13, 2019.
 7          WHEREAS, the Parties seek an additional 30 day extension of time to prepare and file
 8   responses to the pending dispositive motions [ECF Nos. 48-50, inclusive] in order to conserve
 9   their time and resources while continuing to pursue global settlement negotiations at the March
10   13, 2019, mediation.
11          WHEREFORE based on the foregoing,
12          IT IS HEREBY STIPULATED AND AGREED that the deadline for the Parties to
13   respond to the pending Motions for Summary Judgment [ECF Nos. 48-50] should be continued
14   from March 4, 2019 to April 3, 2019.
15          IT IS SO STIPULATED.
16   DATED this 1st day of March, 2019.           DATED this 1st day of March, 2019.
17
     WRIGHT, FINLAY & ZAK, LLP                            WOLF, RIFKIN, SHAPIRO, SCHULMAN
18                                                        & RABKIN, LLP
19   /s/ Christina V. Miller                              /s/ Gregory P. Kerr
20   Christina V. Miller, Esq.                            Gregory P. Kerr, Esq.
     Nevada Bar No. 12448                                 Nevada Bar No. 10383
21   7785 W. Sahara Ave., Suite 200                       3556 E. Russell Road, Second Floor
     Las Vegas, NV 89117                                  Las Vegas, NV 89120
22   Attorneys for Plaintiff Ocwen Loan                   Attorneys for Defendant Nevada Ranch
23   Servicing, LLC                                       Master Homeowners Association

24
25          IT IS SO ORDERED.
                     March 22, 2019
26          DATED: _________________________.

27
28                                                _____________________________________
                                                          STATESMAGISTRATE
                                                  UNITED STATES   DISTRICT JUDGE
                                                                               JUDGE


                                                Page 2 of 2
